


110 HRES 208 EH: Resolution recognizing the 25th anniversary

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 208
		In the House of Representatives, U.
		  S.,
		
			July 16, 2007
		
		RESOLUTION
		Resolution recognizing the 25th anniversary
		  of the founding of Operation Smile.
	
	
		Whereas Operation Smile is a private, not-for-profit
			 volunteer medical services organization providing reconstructive surgery and
			 related health care to indigent children and young adults in developing
			 countries and the United States;
		Whereas in 1982, Dr. William P. Magee Jr., a plastic
			 surgeon, and his wife, Kathleen S. Magee, a nurse and clinical social worker,
			 traveled to the Philippines with a group of medical volunteers to repair
			 children’s cleft lips and cleft palates;
		Whereas there they discovered hundreds of children ravaged
			 by deformities, and although they helped many children, the volunteers were
			 forced to turn away the majority of those who sought help;
		Whereas Operation Smile headquartered in Norfolk,
			 Virginia, was founded in 1982 by Dr. William Magee Jr. and his wife Kathleen S.
			 Magee to address this need;
		Whereas since 1982, Operation Smile’s volunteers have
			 provided free reconstructive surgery to more than 100,000 children and young
			 adults with facial deformities in 25 countries;
		Whereas Operation Smile provides education and training to
			 thousands of healthcare professionals globally, and is implementing a plan for
			 a Global Standard of Care to ensure that every child treated will receive the
			 same high standard of care every time;
		Whereas Operation Smile provides a network of resources to
			 assist families in the United States with children born with facial
			 deformities;
		Whereas more than 450 Operation Smile Student Associations
			 in the United States and around the world build awareness, raise funds, and
			 educate students about values of commitment, leadership, and volunteerism;
			 and
		Whereas in 2007, in commemoration of its 25th anniversary,
			 Operation Smile has announced a year-long series of initiatives to include
			 implementing global standards of care for all its medical programs, opening
			 comprehensive care centers in seven countries, hosting international forums on
			 medical diplomacy, and launching the World Journey of Smiles, which consists of
			 40 simultaneous missions in 25 countries with the goal of treating an estimated
			 5,000 children living with facial deformities: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 25th anniversary of the founding of Operation Smile as its
			 volunteer medical professionals continue to travel around the world to treat
			 children suffering from facial deformities.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
